By the Court —
Mason, C. J.
— This case has been submitted without argument,and even without stating the points relifeduponfartherthan they are contained in the bill of exceptions. The action below, however, it appears, was upon a promissory note given by the plaintiff in error to the firm of Ridgely and Bil-lon, by their partnership name. On the trial, the existence of the firm was proved, but not the individualnames ot the partners composing it. The Court *14decided this to be sufficient, and this decision was undoubtedly correct, being in direct accordance with the statute of this Territory in relation to promissory notes, &c, Approved, Jan. 4, 1839. It is true, this suit was commenced previous to the passage of that act, but the trial took place afterwards, and the rules of decision in all the subsequent proceedings, so far as they relate merely to the remedy, mnst be regulated by that statute.
The judgment below is therefore affirmed.